Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 2, 2017

                                          No. 04-17-00483-CR

                                         IN RE Darryl BUBAR

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On July 27, 2017, Relator filed a petition for writ of mandamus. The court has
determined that it lacks jurisdiction to consider Relator’s petition. Accordingly, the petition for
writ of mandamus is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on August 2, 2017.



                                                          _________________________________
                                                          Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.




                                                          ___________________________________
                                                          Luz Estrada
                                                          Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 528310, styled State of Texas v. Darryl Bubar, pending in the County
Court at Law No. 11, Bexar County, Texas, the Honorable Tommy Stolhandske presiding.